          Case 1:17-cv-00728-LGF Document 27 Filed 04/06/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

WILLIAM S.,
                                                                                  DECISION
                                         Plaintiff,                                 and
                         v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                               17-CV-728F
 Social Security,                                                                (consent)

                           Defendant.
______________________________________

APPEARANCES:                     LAW OFFICES OF KENNETH R. HILLER, PLLC
                                 Attorneys for Plaintiff
                                 KENNETH R. HILLER, and
                                 AMY C. CHAMBERS, of Counsel
                                 6000 North Bailey Avenue
                                 Suite 1A
                                 Amherst, New York 14226

                                 JAMES P. KENNEDY, JR.
                                 UNITED STATES ATTORNEY
                                 Attorney for Defendant
                                 Federal Centre
                                 138 Delaware Avenue
                                 Buffalo, New York 14202
                                               and
                                 ANDREA LAURA LECHLEITNER,
                                 Special Assistant United States Attorneys, of Counsel
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza
                                 Room 3904
                                 New York, New York 10278




1Andrew M. Saul became Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
         Case 1:17-cv-00728-LGF Document 27 Filed 04/06/21 Page 2 of 7




                                      JURISDICTION

       On June 19, 2018, the parties to this action consented pursuant to 28 U.S.C.

§ 636(c) to proceed before the undersigned. (Dkt. 16). The matter is presently before

the court on Plaintiff’s counsel’s motion for approval of attorney fees under 42 U.S.C.

§ 406(b), filed September 16, 2019 (Dkt. 21) (“Fee Petition”).



                                      BACKGROUND

       Plaintiff commenced this action on August 1, 2017, pursuant to Title XVI of the

Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial

review of the Commissioner of Social Security’s final decision denying Plaintiff’s

application filed with the Social Security Administration (“SSA”), on November 14, 2012,

for Supplemental Security Income (“SSI”) under Title XVI of the Act (“disability

benefits”). Opposing motions for judgment on the pleadings were filed by Plaintiff on

March 27, 2018 (Dkt. 12), and by Defendant on March 30, 2018 (Dkt. 14). In a Decision

and Order filed January 23, 2019 (Dkt. 17) (“D&O”), judgment on the pleadings was

granted by the undersigned in favor of Plaintiff with the matter remanded to the

Commissioner solely for calculation of benefits. On April 23, 2019, Plaintiff applied for

fees in connection with the remand, under the Equal Access to Justice Act, 28 U.S.C.

§ 2412 (“EAJA”) (Dkt. 19-1), in the amount of $ 6,335.95 (“EAJA fee”), which amount

the parties agreed to by stipulation filed April 24, 2019 (Dkt. 19), and approved by Text

Order entered April 26, 2019 (Dkt. 19), with the EAJA fee received by Plaintiff’s attorney

on June 18, 2019. (Dkt. 21-2 ¶ 13). On July 8, 2019, the SSA issued a Notice of Award

granting Plaintiff disability benefits including $ 58,679 in retroactive benefits, but making



                                              2
             Case 1:17-cv-00728-LGF Document 27 Filed 04/06/21 Page 3 of 7




no mention of any amount withheld for payment of attorney’s fees. Notice of Award

(Dkt. 21-4). On September 16, 2019, Plaintiff filed the instant Fee Petition (Dkt. 21)

pursuant to 42 U.S.C.§ 406(b), seeking $ 14,669.75 in attorney fees for 32.6 hours work

doe an hourly rate of $ 450, and indicating the EAJA fee has been received. In

response, the Commissioner advises it raises no objections to the Fee Petition. (Dkt.

26). No further reply was filed in support of the Fee Petition.



                                               DISCUSSION

          As relevant to the instant motion, the Act provides

          Whenever a court renders a judgment favorable to a claimant under this
          subchapter who was represented before the court by an attorney, the court may
          determine and allow as part of its judgment a reasonable fee for such
          representation, not in excess of 25 percent of the total of the past-due benefits to
          which the claimant is entitled by reason of such judgment.

42 U.S.C. § 406(b)(1)(A) (“§ 406”).

Here, in retaining counsel in connection with her disability benefits application, Plaintiff

executed a contingent Fee Agreement 2 providing counsel with permission to apply for

fees up to 25% of any retroactive benefits awarded under § 406 if Plaintiff’s disability

benefits application required litigation in federal court. Nevertheless, even if the

requested attorney fee does not exceed the statutory 25% cap, “the attorney for the

successful claimant must show that the fee sought is reasonable for the services

rendered.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002).

          Where, as here, there exists an attorney-client contingent fee agreement, “§ 406

does not displace contingent-fee agreements as the primary means by which fees are



2   A copy of the Fee Agreement is filed as Dkt. 21-3.

                                                         3
         Case 1:17-cv-00728-LGF Document 27 Filed 04/06/21 Page 4 of 7




set for successfully representing Social Security benefits claimants in court. Rather, §

406(b) calls for court review of any such arrangements as an independent check to

assure that they yield reasonable results in particular cases.” Id. Contingent fee

agreements are also entitled to some deference, Wells v. Sullivan, 907 F.2d 367, 371

(2d Cir. 1990), in the interest in assuring that attorneys continue to represent clients

such as the plaintiff. Gisbrecht, 535 U.S. at 805. Nevertheless, contingent fee

agreements “are unenforceable to the extent that they provide for fees exceeding 25

percent of the past-due benefits.” Id. As such, “[w]ithin the 25 percent boundary . . . the

attorney for the successful claimant must show that the fee sought is reasonable for the

services rendered.” Id.

       The Second Circuit Court of Appeals has identified three factors to be considered

in determining whether to approve the full amount of attorney fees requested under a

contingent fee agreement, including (1) whether the requested fee is within the 25%

statutory cap; (2) whether there was any fraud or overreaching in making the contingent

fee agreement; and (3) whether the requested fee is so large as to be a “windfall” to the

attorney. Wells, 907 F.2d at 372. The court is also required to assess whether the

requested fee is inconsistent with the character of the legal representation and the

results achieved by legal counsel, as well as whether counsel effected any

unreasonable delay in the proceedings to increase the retroactive benefits and,

consequently, the attorney’s own fee. Joslyn v. Barnhart, 389 F.Supp.2d 454, 456

(W.D.N.Y. 2005) (citing Gisbrecht, 535 U.S. at 808). Here, as stated, the Commissioner

does not oppose the Fee Petition. Dkt. 26 at 5-6. Further, the amount of attorney fees

requested does not exceed the statutorily permitted 25% of the retroactive disability



                                             4
         Case 1:17-cv-00728-LGF Document 27 Filed 04/06/21 Page 5 of 7




benefits, and nothing in the record suggests there was any fraud or overreaching in

making the contingent fee agreement and, accordingly, the court limits its review to

whether the amount of fees requested in the Fee Petition is reasonable or would be a

windfall to counsel.

       Plaintiff’s counsel requests as attorney fees $ 14,669.75, which is equal to the

statutory 25 % cap based on the $ 58,679 retroactive disability benefits awarded

Plaintiff. Dividing the requested fee of $ 14,669.75 by 32.6 hours Plaintiff documents

spending on Plaintiff’s case, Dkt. 21-2 at 2-3, results in an hourly rate of $ 450. When

analyzing whether a fee award is reasonable or amounts to a windfall to the attorney,

courts consider whether (1) the attorney’s efforts were particularly successful, (2) the

attorney expended effort through pleadings that were not boilerplate and arguments

requiring research and issues of material fact, and (3) the attorney, based on his

experience litigating Social Security matters, handled the case with efficiency.

McDonald v. Comm’r of Soc. Sec., 2019 WL 1375084, at * 2 (W.D.N.Y. Mar. 27, 2019)

(citing Wargo v. Colvin, 2016 WL 787960, at *2 (W.D.N.Y. Mar. 1, 2016)).

       In the instant case, it cannot be denied that counsel’s efforts in this matter were

clearly successful as they resulted in an award of benefits to Plaintiff upon remand.

Plaintiff’s counsel asserts she expended a total of 32.6 hours representing Plaintiff in

this matter, including, inter alia, reviewing the decision of the Administrative Law Judge

(“ALJ”) denying Plaintiff benefits at the administrative level, reviewing the administrative

record, preparing and filing the complaint and motion to proceed in forma pauperis,

preparing and filing certificate of service, researching, drafting, reviewing and filing the

motion for judgment on the pleadings, along with a memorandum of law in support, and



                                              5
         Case 1:17-cv-00728-LGF Document 27 Filed 04/06/21 Page 6 of 7




preparing and filing the EAJA motion. Dkt. 21-2 at 2-3. Given the amount and type of

work required in this action, this rate would be about 50% of the hourly rate for fees

awarded in similar cases. See, e.g., McDonald, 2019 WL 1375084, at * 2-3 (approving

attorney fee award of $ 30,602.75 for 29.1 hours of work resulting in hourly rate of $

1,051.64); Joslyn v. Barnhart, 389 F.Supp.2d 454, 455-56 (W.D.N.Y. 2005) (approving

attorney fee award of $ 38,116.50 for 42.75 hours of work resulting in hourly rate of $

891.61). In fact, the effective hourly rate is more consistent with cases where have

reduced fees based on a determination that the cases required only a modest amount

of work. See, e.g., Mitchell v. Astrue, 2019 WL 1895060, at * 5 (E.D.N.Y. Apr. 29, 2019)

(awarding attorney fees at $ 500 hourly rate where the plaintiff’s attorney expended only

1.6 hours on the case before the Commissioner agreed to remand); and Devenish v.

Astrue, 85 F.Supp.3d 634, 638 (E.D.N.Y. 2015) (plaintiff’s attorney never prepared any

memorandum of law nor advanced any legal arguments because the matter was

remanded to the SSA by stipulation, supporting § 406(b) attorney fee award reflecting

reduction of hourly rate to $ 350 from $ 1000). In contrast, here, the record shows the

Plaintiff’s counsel reviewed the entire record and prepared the necessary pleadings,

motions, and memoranda of law.

        In these circumstances, the court finds the hourly rate of $ 450 is not

unreasonable, such that the requested fees of $ 14,669.75 for 32.6 hours of work also is

not unreasonable.




                                             6
         Case 1:17-cv-00728-LGF Document 27 Filed 04/06/21 Page 7 of 7




                                      CONCLUSION

       Based on the foregoing, Plaintiff’s Fee Petition under § 406(b) (Dkt. 21) is

GRANTED; Plaintiff is awarded $ 14,669.75 in fees to be paid from Plaintiff’s retroactive

benefits award. Plaintiff’s counsel is directed to remit to Plaintiff the $ 6,335.95 received

for the EAJA fee award.

SO ORDERED.
                                              /s/ Leslie G. Foschio
                                   ______________________________________
                                              LESLIE G. FOSCHIO
                                      UNITED STATES MAGISTRATE JUDGE

DATED:        April 6th, 2021
              Buffalo, New York




                                              7
